Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This application is in condition for allowance except for the following formal matters: 	
	IN THE DRAWINGS:
	(1) In Fi g. 3, the numbers “TO LUT ARRAY 325” and “TO DATA ARRAY 330” seem to be mistyped.  Also, in the spec. para. [0044] “[a]t circle 6, the output buffer 320 may send the result 340 to a lookup table array 325 and/or to a data array 330”; and
	(2) In Fig. 9, certain symbols/characters are blurred. Similarly noted in Figs. 26-27.
	 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

2.	The following is an examiner's statement of reasons for allowance: the recorded references do NOT teach or suggest the general matrix-matrix multiplication (GEMM) dataflow accelerator semiconductor circuit, comprising: 
a memory bank; 
a peripheral lookup table stored in the memory bank; 
a first vector buffer configured to store a first vector that is used as a row address into the lookup table; 
a second vector buffer configured to store a second vector that is used as a column address into the lookup table; and 
or more lookup table buffers configured to receive one or more lookup table entries, wherein the second vector buffer is configured to stream the second vector to the one or more lookup table buffers, and the one or more lookup table buffers are configured to store the one or more lookup table entries from the lookup table, 
wherein the one or more lookup table buffers are configured to determine a product of the first vector and the second vector based at least in part on the one or more lookup table entries from the lookup table
features as recited in independent claim 1. 

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cited references are art of interest.

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan V. Mai whose telephone number is (571) 272-3726.  The examiner can normally be reached on Mon, Wed and Fri. from 9:30am to 2:30pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aimee Li, can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is:
			Official	 	(571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

/Tan V Mai/ 		Primary Examiner, Art Unit 2182